Name: Commission Regulation (EEC) No 3519/87 of 24 November 1987 opening a standing invitation to tender for the export of 40 000 tonnes of durum wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 11 . 87 No L 335/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3519/87 of 24 November 1987 opening a standing invitation to tender for the export of 40 000 tonnes of durum wheat held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 20 November 1987 France notified the Commission that it wished to put up for sale for export to third countries 40 000 tonnes of durum wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stan ­ ding invitation to tender for the export of 40 000 tonnes of durum wheat held by it . Article 2 1 . The invitation to tender shall cover a maximum of 40 000 tonnes of durum wheat to be exported to all third countries . 2. The regions in which the 40 000 tonnes of durum wheat are stored are listed in Annex I hereto. Article 3 The export licences shall be valid from their date of issue within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the end of the fourth month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 2 December 1987 at 12 noon (Brussels time). 2 . The time limit for submission of tenders under the last partial invitation to tender shall expire on 16 December 1987 at 12 noon (Brussels time). 3 . The tenders shall be lodged with the French inter ­ vention agency. Article 5 The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II hereto. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 139, 24 . 5 . 1986, p. 36 . (4) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 223 , 11 . 8 . 1987, p. 5 . 25 . 11 . 87No L 335/6 Official Journal of the European Communities ANNEX I (tonnes) Place of storage Quantity Chalons-sur-Marne 2 000 Lyon 2 000 Marseille 3 000 Montpellier 10 000 Orleans 14 200 Paris 2 600 Toulouse 6 200 ANNEX II Standing invitation to tender for the export of 40 000 tonnes of durum wheat held by the French intervention agency (Regulation (EEC) No 3519/87) l 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers .